Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention.

3. Claims 1-3,6,7,10-13,15-17,20,21,and 24-27 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Kazmi et al. ( 2016/234707). 

  For claims 1 and 15, Kazmi et al. ( 2016/234707) discloses a method (600) in a wireless device (110), comprising: receiving, from a first network node (115), first configuration information related to a first type of discovery reference signals; receiving, from a second network node (115), second configuration information related to a second type of discovery reference signals (see paragraph [0081]: "Particular embodiments in a wireless device of obtaining and applying measurement pattern(s) associated



determining a cell identification delay or measurement delay on the basis of the first configuration information and second configuration information, wherein the cell identification delay or measurement delay is variable (see


etc.) for which the pattern is applicable"; determination/scaling of the cell
identification delay or measurement delay based on the number of carriers
the UE has to measure, the type of measurements (RRM, positioning) is an
implicate part of the LTE measurement procedure, see e.g. 3GPP TS 36.133); performing at least one first measurement on a discovery reference signal of
the first type; performing at least one second measurement on a discovery
reference signal of a second type (see paragraph [0081]: "and using the
obtained measurement pattern(s) for one or more operations (e.g., performing
radio measurement, etc.)");
and performing one or more operational tasks based on the at least one first measurement and the at least one second measurement (see paragraph
[0130]: "In particular embodiments, after performing one or more radio
measurements, the UE may use the measurements for one or more radio
resource management (RRM) tasks").

Regarding dependent claims 2 and 16, Kazmi et al. discloses wherein the one or more operational tasks include at least one of: reporting results of the al least an first measurement or the al least one second measurements to the first network or the second network node in accordance with the ceil identification delay or measurement delay; determining positioning of the wireless device: performing a 
performing one or more radio measurements, the UE may use the measurements for one or more radio resource management (RRM) tasks. Examples of RRM tasks include using the measurements for cell selection, cell reselection, and cell change, storing or logging the results in memory, reporting the measurement results to the network node".

Regarding dependent claims 3 and 17, Kazmi et al. discloses wherein the at least one second measurement comprises identification of a cell performed within a duration corresponding to the cell identification delay or a measurement performed within a duration corresponding to the measurement delay (see paragraph [0087]: "cell identification’.

Regarding dependent claims 6 and 20, Kazmi et al. discloses wherein the measurements on the discovery reference signal of the second type are performed in measurement gaps associated with the first configuration information (see paragraph [0099]: "The purpose of the pattern (e.g., T1 is used for at least performing mobility measurements, or for positioning measurements, or for several types of measurements, etc.)”.



Regarding dependent claims 8 and 22, Kazmi. discloses wherein: in response to determining that a bandwidth associated with the discovery reference signals of the first type is less than @ bandwidth of at least one cell on a serving carrier, the measurements on the discovery reference signal of the first type are performed in the measurement gaps associated with the second configuration information ( see paragraph [0099]: "The purpose of the pattern (e.g., T1 is used for at least performing mobility measurements, or for positioning measurements, or for several types of measurements, etc.)"; performing PRS measurements in the central part of an LTE channel (together with cell identification measurements on PSS/SSS) in case that the PRS is not transmitted over the full bandwidth of the LTE channel is considered as an obvious feature for the skilled person.

Regarding dependent claims 10 and 24, Kazmi et al. discloses wherein the measurement gap configuration and the configuration of the first type of discovery reference signal comprises a measurement gap periodically and a 

Regarding dependent claims 11, 12, 25 and 26, Kazmi et al. discloses in response to determining that a bandwidth associated with the discovery reference signal of the first type is equal to a bandwidth of a serving carrier, the at least one first measurement on the discovery reference signal of the first type are performed withal measurement! gaps; and in response to determining that a bandwidth associated with the discovery reference signal of the first type is equal to a bandwidth of all cells on a serving carrier, the at least one measurement on the discovery reference signal of the first type are performed within a bandwidth used by the wireless device for receiving data  control signals from a first cell {see paragraph [0083]: "An example of the second type of operation is scheduling the UE in uplink and/or downlink resources (e.g., UL/DLsubframes) using the second set of physical channels. The UE may also use the second set of physical channels assigned for the second type of operation for performing other operations (e.g., such as for measurements)"; performing PRS measurements without measurement gaps (together with data transmission) in case that the PRS is transmitted over the full bandwidth of the LTE channel is considered . Regarding dependent claims 13 and 27, Kazmi et al. discloses .

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

6. Claims 4, 5, 9, 14, 18,19,22,23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al.

For claims 4, 5,9,14,18,19,22, 23, and 28 , Kazmi et al. discloses all the subject matter of the claimed invention with the exception of wherein determining the cell identification delay or measurement delay comprises increasing a default call identification delay of default measurement delay when a subframe configuration period of the discovery reference signal of the first type exceeds a threshold value: wherein increasing the default cell identification delay comprises increasing the default

cell identification delay for performing the measurements on the discovery reference signal of the first type when the measurements on the discovery reference signal of the first type are of a higher priority than the measurements on the discovery reference signal of the second type: further comprising increasing a default cell identification delay or a default measurement delay by a parameter which is a function of a measurement gap configuration and a configuration of the first type of discovery reference signal; and wherein the cell identification delay or measurement delay is related to the first type of discovery reference signal are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filling date of the invention to use wherein determining the cell identification delay or measurement delay comprises increasing a default cell identification delay or a default measurement delay when 4 .

7. Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive.
  In the remarks of 11/25/2021, Applicant traverses the rejections under 102(a1) and 103 (a). The traversal is based on the ground that  Kazmi teaches that an EU receives information regarding one or more measurement patterns, where each pattern includes a first measurement period and a second measurement period. Kazmi also teaches that different types of measurements may be performed in each of the first and second measurement periods. However, Kazmi does not describe or fairly suggest any embodiments in which first configuration information is received from a first network node via a first wireless interface, and second configuration information is received from a second network node via a 
the UE has to measure, the type of measurements (RRM, positioning) is an
implicate part of the LTE measurement procedure, see e.g. 3GPP TS 36.133); performing at least one first measurement on a discovery reference signal of
the first type; performing at least one second measurement on a discovery
reference signal of a second type (see paragraph [0081]: "and using the
obtained measurement pattern(s) for one or more operations (e.g., performing
radio measurement, etc.)"); wherein it teaches first configuration information is received from a first network node via a first wireless interface, and second configuration information is received from a second network node via a second wireless interface, much less that the received first and second configuration informations are used to determine a cell identification delay or measurement delay.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476